15 U.S. 371 (1817)
2 Wheat. 371
The LONDON PACKET.
Merino, Claimant.
Supreme Court of United States.
March 5, 1817.
March 10, 1817.
March 13, 1817.
*372 Mr. D.B. Ogden, for the claimant.
[Mr. Chief Justice MARSHALL.
The court is of opinion that the affidavit transmitted from the circuit court may be now read. But as to the new proof now offered by the claimant, it is the practice of this court to hear the cause in the first instance, upon the evidence transmitted from the circuit court, and to decide upon that evidence whether it is proper to allow farther proof. The new proof cannot, therefore, be now read; but, as the opposite party wishes it, the counsel may state the nature of the proof, though not the contents thereof in detail. If the *373 case shall ultimately appear entitled to farther proof, an order will be made for that purpose.]
Farther proof was ordered in the cause.